DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-12 in the reply filed on 01/07/2021 is acknowledged.  The traversal is on the ground(s) that Group I and II define a common special technical feature that possess unity of invention, and would not require separate search and considertion.  This is not found persuasive because as set forth in the previous Office Action, even though the groups require the same special technical feature, the technical feature is not a technical feature because it does not make a contribution over Zhan. In addition, Applicant has not traversed why Zhan would not meet the technical feature.  Therefore, it is Examiner’s position that Zhan does meet the technical feature, and hence, Group I and Group II lack the same or corresponding special technical features. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/07/2021.

Status of Claims

	The merits of claims 1-12 are addressed below.

Claim Objections
Claims 2-3 are objected to because of the following informalities:  
In claims 2-3, “first welding unit” and “second welding unit” should read - -first resistance welding unit- -  and - -second resistance welding unit- -  respectively.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim attempts to further limit the parent claim by defining a path of a reactive current and how is detoured. Accordingly, claim 3 fails to further limit the structure of the . Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-6, 8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhan et al. (CN 204966578).
Regarding claim 1, Zhan teaches a battery module (abstract) (page 2-3) (see figure 5), comprising: 
at least one battery cell array including a cell frame (i.e., cell support frame) (5) (page 3) and a plurality of battery cells (i.e., cell) (2) (page 2-3), each battery cell (2) having electrode terminals disposed at both ends of each battery cell and oriented toward the same direction (as 
a plurality of connection members (i.e., weld part) (see figure 1 and 3 below) (page 3-4) attached to the electrode terminals of a respective battery cell of the at least one battery cell array at an upper portion, a lower portion, or both of the at least one battery cell array (as shown in figure 6) (i.e., connecting piece 1 (which has a plurality of connection members) is located between positive electrode and negative electrode) (page 4); 
wherein each connection member is a metal plate having at least three vertical slits that are spaced apart from each other and a horizontal slit that crosses at least one of the vertical slits (as shown in figure 1 and 3 below).

    PNG
    media_image1.png
    171
    506
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    339
    319
    media_image2.png
    Greyscale

	Regarding claim 2, wherein each connection member includes two or more resistance welding units (i.e., salient point) (12) (page 4) set between adjacent vertical slits among the at least three vertical slits (as shown in figure 3), 
wherein each of the two or more resistance welding units is partitioned into a first welding unit in an upper direction and a second welding unit in a lower direction with respect to the horizontal slit (as shown in figure 3 below); and 
wherein the two or more resistance welding units set in each connection member are

    PNG
    media_image3.png
    339
    319
    media_image3.png
    Greyscale

Regarding claim 3, Zhan teaches the battery module as described above in claim 1 and 2. Zhan does not explicitly articulate the particulars as recited in the instant claim. However, since the structure of the battery module and connection member is identical to the one claimed, such is expected to have a current application path of a reactive current from the first welding unit to the second welding unit detoured along one of the at least three vertical slits. 
	Regarding claim 5, Zhan teaches the at least three vertical slits include: 

a second slit connected another end of the horizontal slit (as shown in figure 3 above); and 
a third slit which crosses the horizontal slit between the first slit and the second slit (as shown in figure 3 above).
Regarding claim 6, Zhan teaches the third slit is perpendicular to the horizontal slit (as shown in figure 3 above).
Regarding claim 8, Zhan teaches the first slit and the second slit are perpendicular to the horizontal slit (as shown in figure 3 above).
Regarding claim 10, Zhan teaches the first slit and the second slit are connected to the horizontal slit with a curved line on plan view (as shown in figure 3 above).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7, 9, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhan et al. (CN 204966578) as applied to claim 1 and 5 above.
Regarding claims 7, 9, and 11, Zhan teaches the battery module as described above in claim 1 and 5. Zhan does not explicitly articulate the specifics of the angle of the slits as recited in claim 7 and 9 and the size of the slits as recited in claim 11. Nonetheless, Zhan teaches the size of the connecting member can be rectangular or circular or have various shape (page 4). As such, the change of shape to include the particulars as recited in the instant claims would be In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).   
Regarding claim 12, as described above in claim 1, Zhan teaches a cylindrical battery cell (2) (see figure 11 below) closed and sealed as a top cap assembly (as shown in figure 11 below);  BIRCH, STEWART, KOLASCH & BIRCH, LLPCAM/CAM/boApplication No.: NEWDocket No.: 0808-0841PUS1 Page 6 of 10 
an electrode assembly embedded in the cylindrical metal can (i.e., battery cell comprise a positive electrode and negative electrode) (page 4).
Zhan does not explicitly articulate the particulars of the metal and electrolytic solution. However, such is implicit as batteries commonly include a sealed metal cylinder to contain the components inside (e.g., electrodes, solution, binder, etc.) and an electrolytic solution which is required for metal ions to flow from one electrode to the other and allow mass transfer of electrons. A skilled artisan would understand the above characteristics are require in the battery in order to provide electric current.

    PNG
    media_image4.png
    223
    142
    media_image4.png
    Greyscale

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zhan et al. (CN 204966578) as applied to claim1 above, and further in view of Xu et al. (CN 103769780).
Regarding claim 4, Zhan teaches the battery cell as described above in claim 1. Zhan teaches the metal plate can be copper (page 2) or aluminum or nickel (page 4). However, the particulars of the alloy is not explicitly articulate.
Xu, in the field of a battery cell (i.e., lithium ion battery) (abstract) (page 1) teaches is known to weld a connection member (i.e., head cover and sheet) comprising copper and stainless steel (page 2-3). Further, Xu teaches such material reduce manufacturing operating costs and has high mechanical properties (page 3).
Therefore, in light of the teachings of Xu where an alloy of copper and stainless steel is utilized for a connection member with the battery cell it would therefore be obvious to a person having ordinary skill in the art to modify the metal plate of Zhan to include an alloy of copper and stainless steel in order to have high mechanical properties and reduce manufacturing operating costs.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098.  The examiner can normally be reached on Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTIAN ROLDAN/Examiner, Art Unit 1723